               Case 5:20-cv-00241 Document 1 Filed 02/27/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 JESSICA L. TEJADA,

      Plaintiff,

 v.                                                       Case No. 5:20-cv-00241

 I.Q. DATA INTERNATIONAL, INC.,

      Defendant.
                                             COMPLAINT

        NOW COMES Plaintiff, JESSICA L. TEJADA, through undersigned counsel,

complaining of Defendant, I.Q. DATA INTERNATIONAL, INC., as follows:

                                     NATURE OF THE ACTION

        1.         This action is seeking damages for Defendant’s violation(s) of the Fair Debt

Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq. and the Texas Debt Collection

Act (the “TDCA”), Tex. Fin. Code Ann. § 392 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

        4.         Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                               PARTIES

        5.         JESSICA TEJADA (“Plaintiff”) is a natural person, over 18-years-of-age, who at

all times relevant resided in Floresville, Texas.

        6.         Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        7.         Plaintiff is a “consumer” as defined by by Tex. Fin. Code Ann. § 392.001(1)..




                                                    1
              Case 5:20-cv-00241 Document 1 Filed 02/27/20 Page 2 of 8




       8.      I.Q. DATA INTERNATIONAL, INC. (“I.Q. Data”) is a corporation organized and

existing under the laws of the state of Washington.

       9.      I.Q. Data maintains a principal place of business at 21222 30th Drive SE, Suite 120,

Bothell, Washington 98021.

       10.     I.Q. Data is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as the principal

purpose of I.Q. Data’s business is the collection of debt.

       11.     I.Q. Data is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as it regularly

collects or attempts to collect debts owed or due or asserted to be owed or due another.

       12.     I.Q. Data is a “debt collector” as defined by by Tex. Fin. Code Ann. § 392.001(6)

as it directly or indirectly engages in debt collection.

                                   FACTUAL ALLEGATIONS

       13.     Plaintiff entered into a lease for an apartment with Broadstone on Medical.

       14.     Plaintiff broke the lease early.

       15.     Plaintiff left with an account balance.

       16.     Plaintiff’s balance is a “debt” as defined by 15 U.S.C. § 1692a(5).

       17.     Plaintiff’s balance is a “consumer debt” as defined by as defined by Tex. Fin. Code

Ann. § 392.001(2).

       18.     Plaintiff’s balance, once unpaid, was referred for collection.

       19.     On January 21, 2020, Plaintiff phoned I.Q. Data.

       20.     I.Q. Data demanded immediate payment.

       21.     Plaintiff disputed that she owed the $4,000.00 amount sought.

       22.     I.Q. Data informed Plaintiff that absent payment, they will “lien” Plaintiff’s

paycheck.

       23.     I.Q. Data encouraged Plaintiff to obtain credit in order to repay this debt.
                                                   2
                 Case 5:20-cv-00241 Document 1 Filed 02/27/20 Page 3 of 8




           24.    Frightened, Plaintiff paid $800.00.

           25.    On January 31, 2020, Plaintiff received word that I.Q. Data charged $1,050.00 to

Plaintiff’s credit card account without Plaintiff’s consent.

           26.    Fortunately, Capital One declined this purchase.

           27.    Thereafter, I.Q. Data phoned Plaintiff.

           28.    I.Q. Data informed Plaintiff that without payment, “[they] will ruin Plaintiff’s

credit.”

           29.    Plaintiff hung up.

           30.    To date, Plaintiff has not received anything in writing from I.Q. Data regarding this

debt.

           31.    I.Q. Data’s failure to advise Plaintiff – in writing – deprived Plaintiff notice of

Plaintiff’s rights under the law.

           32.    I.Q. Data’s collection practices caused added undue stress – exacerbating Plaintiff’s

recent cancer diagnosis.

           33.    Concerned with having had her rights violated, Plaintiff sought counsel to ensure

that I.Q. Data’s unlawful collection practices stopped.

           34.    Accordingly, Plaintiff is forced to expend energy and/or time consulting with

attorneys to put an end to I.Q. Data’s unlawful collection practices.

                                       CLAIMS FOR RELIEF

                                            COUNT I:
                    Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

           35.    All Paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.




                                                    3
                Case 5:20-cv-00241 Document 1 Filed 02/27/20 Page 4 of 8




                                  Violation(s) of 15 U.S.C. § 1692e

          36.    Section 1692e provides:

          A debt collector may not use any false, deceptive, or misleading representations or
          means in connection with the collection of any debt. Without limiting the general
          application of the foregoing, the following conduct is a violation of this section:

                 (4)     Nonpayment of any debt will result in the arrest or imprisonment of
                         any person or the seizure, garnishment, attachment.
                 (5)     Threat to take any action that cannot legally be taken or that is not
                         intended to be taken.
                 (10)    the use of any false representation or deceptive means to collect or attempt
                         to collect any debt or to obtain information concerning a consumer.

          37.    I.Q. Data violated 15 U.S.C. §§ 1692e(4), (5) and e(10) by threatening to “lien”

Plaintiff’s payment without payment.

          38.    I.Q Data violated 15 U.S.C. § 1692e(5) by threatening that they will ruin Plaintiff’s

credit.

          39.    I.Q. Data’s representations dishonestly suggested existence of collection

proceedings against Plaintiff.

          40.    I.Q. Data’s representations were made to coerce Plaintiff into making prompt

payment.

          41.    Upon information and belief, I.Q. Data was not able (or did not intend) to “lien”

Plaintiff’s paycheck when I.Q. Data made that threat.

          42.    Upon information and belief, I.Q. Data did not intend to report to credit reporting

agencies when I.Q. Data made that threat.

                                  Violation(s) of 15 U.S.C. § 1692f

          43.    Section 1692f provides:

          A debt collector may not use unfair or unconscionable means to collect or attempt to collect
          any debt.

                                                   4
             Case 5:20-cv-00241 Document 1 Filed 02/27/20 Page 5 of 8




15 U.S.C. § 1692f.
       44.     Defendant violated 15 U.S.C. § 1692f by attempting to charge $1,050.00 to

Plaintiff’s credit card account without Plaintiff’s consent.

                                Violation(s) of 15 U.S.C. § 1692g

       45.     Section 1692g(a) provides:

       (a) Within five days after the initial communication with a consumer in connection
       with the collection of any debt, a debt collector shall, unless the following
       information is contained in the initial communication or the consumer has paid the
       debt, send the consumer a written notice containing –

               (1)     the amount of the debt;

               (2)     the name of the creditor to whom the debt is owed;

               (3)     a statement that unless the consumer, within thirty days after receipt
                       of the notice, disputes the validity of the debt, or any portion thereof,
                       the debt will be assumed to be valid by the debt collector;

               (4)     a statement that if the consumer notifies the debt collector in writing
                       within the thirty-day period that the debt or any portion thereof, is
                       disputed, the debt collector will obtain verification of the debt or a
                       copy of a judgment against the consumer and a copy of such
                       verification or judgment against the consumer and a copy of such
                       verification or judgment will be mailed to the consumer by the debt
                       collector; and

               (5)     a statement that, upon the consumer’s written request within the
                       thirty-day period, the debt collector will provide the consumer with
                       the name and address of the original creditor, if different from the
                       current creditor.

       46.     The disclosures set forth in 15 U.S.C. § 1692g(a), frequently referred to as the

“validation notice,” are required in the initial communications of all debt collection attempts.

       47.     The validation notice provisions were included by Congress to ensure that

consumers would receive notice of their legal rights.

       48.     I.Q. Data violated 15 U.S.C. § 1692g(a) by failing to include the mandatory

validation notice as required by 15 U.S.C. § 1692g(a).

                                                  5
             Case 5:20-cv-00241 Document 1 Filed 02/27/20 Page 6 of 8




       49.     Plaintiff may enforce the provisions of 15 U.S.C. §§ 1692e(4), e(5), e(10), f and

g(a), pursuant to section k of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector

who fails to comply with any provision of [the FDCPA] with respect to any person is liable to such

person in an amount equal to the sum of -

       (1)     any actual damage sustained by such person as a result of such failure;

       (2)

               (A)     in the case of any action by an individual, such additional damages
                       as the court may allow, but not exceeding $1,000.00; or

       (3)     in the case of any successful action to enforce the foregoing liability, the
               costs of the action, together with reasonable attorney's fees as determined
               by the court.

       WHEREFORE, Plaintiff requests the following relief:

       A.      a finding that I.Q. Data violated 15 U.S.C. §§ 1692e(4), e(5), e(10), f and g(a);

       B.      an award of any actual damages sustained by Plaintiff as a result of I.Q. Data’s

               violation(s);

       C.      an award of such additional damages, as the Court may allow, but not exceeding

               $1,000.00;

       D.      an award of costs of this action, together with reasonable attorney’s fees as

               determined by this Court; and

       E.      an award of such other relief as this Court deems just and proper.

                                            Count II
                         Violation(s) of Tex. Fin. Code Ann. § 392.304

       50.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       51.     Subsection 392.304(8) of the Texas Finance Code provides:


                                                 6
             Case 5:20-cv-00241 Document 1 Filed 02/27/20 Page 7 of 8




       [i]n debt collection, or obtaining information concerning a consumer, a debt

collector may not use a fraudulent, deceptive, or misleading representation that employs

the following practices:

               (8)    Misrepresenting the character, extent, or amount of the consumer
                      debt, or misrepresenting the consumer debt’s status in a judicial or
                      governmental proceedings.

Tex. Fin. Code Ann. § 392.304(8).

       52.     I.Q. Data violated Tex. Fin. Code Ann. § 392.304(8) by threatening to “lien”

Plaintiff’s paycheck when they were legally unable to do so.

       53.     Plaintiff may enforce the provisions of Tex. Fin. Code Ann. § 392.304(8) pursuant

to Tex. Fin. Code Ann. § 392.403 which provides:

       (a)     A person may sue for:

               (1)    injunctive relief to prevent or restrain a violation of this chapter; and

               (2)    actual damages sustained as a result of a violation of this chapter.

       (b)     A person who successfully maintains an action under Subsection (a) is
               entitled to attorney’s fees reasonable related to the amount of work
               performed and costs.

       WHEREFORE, Plaintiff requests the following relief:

       A.      a finding that Defendant violated Tex. Fin. Code Ann. § 392.304(8);

       B.      an award of injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);

       C.      an award of actual damages in an amount to be determined pursuant to Tex. Fin.

               Code Ann. § 392.403(a)(2);

       D.      an award of reasonable attorney’s fees and costs in an amount to be determined

               pursuant to Tex. Fin. Code Ann. § 392.403(b); and

       E.      an award of such other relief as this Court deems just and proper.



                                                 7
              Case 5:20-cv-00241 Document 1 Filed 02/27/20 Page 8 of 8




                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: February 27, 2020                                      Respectfully submitted,

                                                              JESSICA TEJADA

                                                              By: /s/ Joseph S. Davidson

                                                              Mohammed O. Badwan
                                                              Joseph S. Davidson
                                                              SULAIMAN LAW GROUP, LTD.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              +1 630-575-8181
                                                              mbadwan@sulaimanlaw.com
                                                              jdavidson@sulaimanlaw.com




                                                 8
